Hart, J., (after stating the facts.) The judgment appealed from exempts only the ground upon which the hospital building is situate and the building thereon; and the sole question in the case is, whether or not they are used exclusively for public charity. Appellant contends that the question is answered in its favor by the rule announced in Brodie v. Fitzgerald, 57 Ark. 445. That was a case where the rents and revenues and the property itself were used for public charity. The theory upon which framers of constitutions and lawmakers act in exempting from taxation property used purely for public charity is that the unfortunates, who are the recipients of the bounty of these public charities, would become a charge upon the State, and that by alleviating their suffering and relieving their distress the institutions or other agencies organized for the purpose of public charity in a manner assume part of the public burdens. It is well settled that no one can exempt his property from taxation simply by the exclusive use of the income for public charity ; for that is a matter which appeals to his own individual spirit of benevolence. It may be given today and withheld tomorrow. But a different rule prevails where the property is directly and exclusively used for that purpose. It is not denied that the whole object of the institution of appellee is one of public charity; but appellant claims that it is not exclusively so used because pay patients are received, and because those able to pay are charged for prescriptions. In discussing a similar case in State v. Powers Hospital, 10 Mo. App. 263, the court said: “Does the fact that this institution derives some part of its revenue from paying patients exclude it from the benefits of the constitutional exemption from taxation? We do not see upon what reasonable grounds this can be said. Suppose that the community in charge of the hospital devoted themselves partly to some kind of manual labor, shoemaking for instance, in order to raise .money for the purpose of furnishing medicine and necessaries and comforts to their patients, would not this be a charitable act? If they devote themselves partly to the care of paying patients, to defray the expenses of attendance upon the poorer patients who can not pay, this is surely an act of charity. Must we hold that if the community raise money purely by begging, their purposes are purely charitable; but if they work to support themselves whilst ministering to the sick, and to support the sick to whom they administer, the character of the charity is impaired ? * * * The fact of receiving money from some of the patients does not, we think, at all impair the character of the charity, so long as the money thus received is devoted altogether to the charitable object which the institution is intended to further.” In the case of County of Hennepin v. Brotherhood of Gethsemane, 27 Minn. 460, the court said: “A hospital, with the necessary grounds, free to all who are not pecuniarily able, and supported partly by private contributions and partly by fees from patients, but producing no profit, is a purely public charity.” In the case of Penn. Hospital v. Delaware Co., 169 Pa. St. 305, the court said: “Property which is used directly for the purpose and in the operation of the charity is exempt, though it may also be used in a manner to yield some return and thereby reduce the expenses.” To the same effect, see Sisters of Charity v. Township of Chatham, 52 N. J. L. 373; Mount Hermon Boys’ School v. Gill, 145 Mass. 149,; Episcopal Academy v. Philadelphia, 150 Pa. St. 574. Qne of the witnesses here said that she had been a member of the Sisters of Mercy for forty years, that the whole object of the order was charity, and that their whole life was devoted to it. In response to the question, “This order, the Sisters of Mercy, what is the general work of the order, and to what do your vows pertain?" she answered, “To the poor and sick and educational.” In this case the buildings were constructed and fitted for use solely as a public hospital. The members of the order receive no compensation for themselves. Their earnings and their lives are devoted to charity. We think the property meets the constitutional requirement of being “buildings and grounds and materials used exclusively for public charity.” Judgment affirmed.